Hartwell, J.
The Court are of opinion that the Statute of Limitations did not run during the intestate’s reign, at which time no suit could have been brought. The law does not require impossibilities, but if various statutes are apparently contradictory, that construction should be made which avoids absurdity, or an inference that the Legislature intended to act unconstitutionally. . With one statute requiring that a suit be brought in “ the manner required by law,” within six years from the time the right of action accrues, and another which declares that no suit at all could be brought by reason of the debtor being beyond the reach of the law, the correct conclusion is, that until the suit can *484legally be brought, the former statute does not take effect. The statute cannot run unless the cause of action is itself running, or accruing. “All Statutes of Limitations must proceed on the idea that the party has had an opportunity to try his right in the Courts.” Cooley’s Const. Limits, 866. By any other ruling, the plaintiff’s right of action is taken away “ without due process of law,” and he has not the “protection of property” guaranteed by the Constitution. It was held by this Court that the statute does not run during the time intervening between the death of an intestate and the appointment of his administrator. Shaw vs. Kahala, Admin., 3 Haw. Rep. The principle governing that case applies in this.
A. F. Judd for plaintiff.
R. H. Stanley for defendant.
Honolulu, July 30th, 1873.
Judgment for the plaintiff.